PD-1008-15, PD-1009-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                        Transmitted 8/5/2015 8:09:46 AM
                                                                          Accepted 8/7/2015 9:45:23 AM
                                                                                         ABEL ACOSTA
 ANGELA DENISE HARDIN                      §    IN THE COURT OF                                  CLERK
                                           §
 VS.                                       §    CRIMINAL APPEALS
                                           §
 THE STATE OF TEXAS                        §    AUSTIN, TEXAS
                                                                                 AUGUST 7, 2015

                               MOTION TO
                    EXTEND TIME TO FILE APPELLANT’S
               PRO SE PETITION FOR DISCRETIONARY REVIEW
TO THE HONORABLE JUSTICES OF SAID COURT:
       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's Pro Se Petition for Discretionary
Review, pursuant to Rules 68.2 and 10.5(b) of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

1.     These cases are on appeal from the 114th Judicial District Court of Smith

       County, Texas.

2.     The case below were styled State v. Angela Denise Hardin and numbered 114-

       1270-12 and 114-1217-12.
3.     Appellant was convicted of Theft of Material Alum/Bronze/Copper/Brass>$20K

       and Burglary of a Habitation.
4.     Appellant was assessed a sentence of two (2) years TDCJ-State Jail Facility and

       twenty (20) years confinement in the Texas Department of Criminal Justice-
       Institutional Division.

5.     Notice of appeal was timely filed, the Court of Appeals assigned cause numbers

       12-14-00180-CR and 12-14-00181-CR to the two cases.

6.     The Opinions from the Court of Appeals were issued on July 8, 2015.

7.     The Appellant’s Petition for Discretionary Review is due on August 7, 2015.
8.     Appellant requests an extension of time due to the following facts and

       circumstances:
       Appellant is pro se in this matter and currently incarcerated in the Texas
      Department of Criminal Justice - Institutional Division, assigned TDCJ #

      01939128 and is listed on the TDCJ website as being housed at the Goree Unit.

      In compliance with TEX. R. APP. P. 48.4, counsel mailed Ms. Harding a copy of

      the opinion and judgment as well as information regarding her right to file a pro
      se petition for discretionary review. He has already filed his compliance letter

      with the Court of Appeals.



      The certified mail with the opinion was received returned by the postal service

      and unopened by counsel on August 4, 2015 returned from the prison. According

      to the notations on the envelope, the envelope was processed by the Goree Unit

      and forwarded to the Marlin Facility in Marlin, Texas. There is an indication

      that the letter was received by the Marlin Unit and returned to sender on July

      29, 2015.


      Counsel has spoken with the chief of classifications at Goree and learned that

      Goree is a transfer facility and that most inmates are actually receiving

      treatment at UTMB-Galveston. While Ms. Hardin was listed at Goree the date

      of the opinion, she was not there, and Goree forwarded her mail to Marlin, her

      regular unit. While that occurred, Ms. Hardin was returned to Goree Unit and

      was not there when Marlin received the letter causing that unit to return it to
      counsel.



      On August 4, 2015, counsel learned that Ms. Hardin will be back in her regular

      unit by August 7, 2015. Counsel anticipates that the 48.4 letter and copy of he

      opinions and judgments in the lower court will reach her on that date.



10.   Appellant prays that this Court grant this Motion to Extend Time to File Pro Se
      Petition for Discretionary Review for a period of sixty (60) days, and for such
       other and further relief as the Court may deem appropriate.



                                              Respectfully submitted,


                                              /s/ James Huggler

                                              James Huggler
                                              100 E. Ferguson, Suite 805
                                              Tyler, Texas 75702
                                              903-539-2400
                                              903-593-3830 fax
                                              Jhugglerlaw@sbcglobal.net



                             CERTIFICATE OF SERVICE


       This is to certify that on August 5, 2015, 2015, a true and correct copy of the

above and foregoing document was served on Michael West, Smith County District

Attorney's Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand

delivery, or electronic filing.



                                              /s/ James Huggler
                                              James Huggler